internal_revenue_service department of the treasury number release date index number 860d washington dc person to contact telephone number refer reply to cc fip plr-114264-00 date date legend remic remic remic remic remic remic remic depositor trustee seller date a date b date c date d date e date f date g date h year plr-114264-00 dear this is in reply to a letter dated date requesting a ruling that each of remics be granted an extension of time to elect to be treated as real_estate mortgage investment conduits remic under sec_860d of the internal_revenue_code facts on date b seller depositor and trustee entered into a pooling and servicing agreement agreement establishing trust as of date a_trust holds a pool of mortgage loans and remics represent seven segregated pools of trust assets trustee was authorized and directed to make a separate remic election with regard to each of remics in accordance with sec_860a through 860g of the code prior to date b but after the origination of the mortgage loans underlying remics seller the originator of these mortgage loans entered into seven separate remic declarations obligating itself to make or cause any assignee of the mortgage loans to make a separate remic election for each of remics in accordance with the remic declarations the agreement provided that trustee as tax administrator for the trust was to file elections for remics for the taxable_year ending on date c the agreement further provided that trustee was to make a remic election with respect to a segregated pool of assets consisting of the regular interests in remics and other mortgage loans this remic is referred to as remic a the regular interests in remic a were then contributed to a second remic remic b and the regular interests in remic b were contributed to remic c the result was a multiple- tier remic structure for trust consisting of ten remics namely remics and remics a b and c on date d trustee filed a form_8736 application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts for each of remics a b and c form_8736 is required to be filed to receive an automatic three- month extension to file an income_tax return on form_1066 u s remic income_tax return trustee did not file a similar request for extension for each of remics and first discovered its failure_to_file such requests on or about date e on date f trustee filed a second request for extension on form_8800 application_for additional extension of time to file u s return for a partnership remic or for certain trusts for each of remics a b and c on date f trustee also filed a request for an initial extension of time on form_8800 for each of remics to file an income_tax return on form_1066 on date g trustee filed this request for relief under sec_301_9100-1 of the income_tax regulations trustee is currently preparing the income_tax returns for remics and remics a b and c plr-114264-00 in summary trust which consists of ten remics filed only three forms for an extension of time to elect remic status on form_1066 trustee inadvertently failed to timely file a similar form_8736 with respect to each of remics upon discovering its failure to timely file these forms trustee promptly filed a form_8800 for each of remics requesting an extension of time to file an income_tax return on form_1066 and requested an extension of time under the authority of sec_301_9100-1 to elect remic treatment for remics law and analysis sec_860d of the code provides that an entity which meets the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year and that such election must be made on the return for its first taxable_year sec_1_860d-1 provides that a qualified_entity makes a remic election by timely filing for its first taxable_year a form_1066 signed by a person authorized to sign that return this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_1_860f-4 provides that the due_date and any extensions for filing a remic’s annual tax_return are determined as if the remic were a partnership therefore pursuant to sec_1_6013-1 a remic’s annual return must be filed on or before the fifteenth day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies plr-114264-00 than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information and representations submitted we conclude that each of remics has satisfied the requirements for granting a reasonable extension of time to elect remic status therefore each of remics is granted a reasonable extension of time to elect remic status for purposes of sec_860d and sec_1_860d-1 and the election will be considered to have been timely made accordingly each remic is granted an extension of time until date h to make an election to be treated as a remic for year this ruling is limited to the timeliness of the remic elections of remics this ruling does not relieve any remic from any penalty that it may owe as a result of its failure to timely file form_1066 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether any remic meets the requirements of a remic under sec_860d no opinion is expressed with regard to whether any remic’s tax_liability is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine such tax_liability for the years involved if the district director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter sec_6110 copy sincerely yours acting associate chief_counsel financial institutions products
